                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. David Parker                                                      Docket No. 7:17-CR-11-1FL

                               Petition for Action on Supervised Release

COMES NOW Kristyn Super, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of David Parker, who, upon an earlier plea of guilty to Conspiracy
to    Distribute    and      Possess     with    the   Intent    to    Distribute    a   Quantity      of
Anabolic Steroids, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(E), was sentenced by the Honorable
Louise W. Flanagan, U.S. District Judge, on January 10, 2018, to the custody of the Bureau of Prisons for
a term of 22 months. It was further ordered that upon release from imprisonment the defendant be placed
on supervised release for a period of 36 months.

    David Parker was released from custody on September 3, 2019, at which time the term of supervised
release commenced.

    On October 31, 2019, a Violation Report was submitted to the court reporting that the defendant tested
positive for morphine on October 23, 2019. At that time, supervision was permitted to continue. The
defendant was scheduled to begin outpatient substance abuse counseling and his participation in the
Surprise Urinalysis Program was increased to the highest level.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

        On November 4, 2019, the defendant submitted to a urinalysis screening, which was confirmed as
positive for Buprenorphine and Norbuprenorphine by Alere Laboratories on November 10, 2019. Parker
was confronted with the results of this screening and reported that the use of this substance occurred prior
to the submission of the previous violation report on October 31, 2019. Additionally, his most recent
urinalysis screening submitted on November 12, 2019 was determined to be negative for all substances. It
is noted that at the time of sentencing, it was ordered that the defendant participate in the DROPS Program;
however, due to changes in agency practice, that program is no longer being utilized. As such, it is
respectfully recommended that the defendant’s conditions of supervised release be modified and that this
condition be removed. He was reminded that the use of controlled substances would not be tolerated and
that continued violation conduct will result in court action.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified and the condition
ordering that the defendant participate in the DROPS Program be removed.

Except as herein modified, the judgment shall remain in full force and effect.
David Parker
Docket No. 7:17-CR-11-1FL
Petition For Action
Page 2


Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Robert L. Thornton                            /s/ Kristyn Super
Robert L. Thornton                                Kristyn Super
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  200 Williamsburg Pkwy, Unit 2
                                                  Jacksonville, NC 28546-6762
                                                  Phone: 910-346-5104
                                                  Executed On: November 22, 2019

                                     ORDER OF THE COURT

                                26th
Considered and ordered this _________    day of ____________________,
                                                  November            2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
